Title: To James Madison from the House of Representatives, 31 December 1811 (Abstract)
From: House of Representatives
To: Madison, James


31 December 1811. “Resolved, That the President of the United States be requested to cause to be laid before this House information whether, tobacco the growth of the United States is admitted into Holland, and if admitted, whether the administration en regie on that article as it exists in France, extends to Holland and the Hansiatic towns; and whether the tariff in Holland is the same as that in France.”
 